COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-00742-CV
Style:                      The Estate of Tyler D. Todd
                            v International Bank of Commerce
                  *
Date motion filed :         1/17/13
                            Unopposed Motion for Leave to Withdraw Brief and for Leave to File Amended
Type of motion:             Corrected Brief Out of Time
Party filing motion:        The Estate of Tyler D. Todd
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Terry Jennings
                   Acting individually         Acting for the Court

                  Panel consists of ______________________________.

Date: January 22, 2013




November 7, 2008 Revision